Citation Nr: 1213679	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-16 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure and/or service-connected diabetes mellitus, type II.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 












INTRODUCTION

The Veteran had active military service from September 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.                 

This case was remanded by the Board in November 2010.  For the reasons explained below, it is again necessary to return this case to the RO for further development.

In April 2009, the RO received a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing the Vietnam Veterans of America (VVA) as the Veteran's representative.  However, in March 2011, a private attorney, Mr. John S. Berry, submitted a letter in which he stated that he was the Veteran's representative.  In a letter from the VVA, dated in November 2011, the VVA stated that the Veteran's power of attorney was unclear in light of the correspondence from Mr. Berry which suggested that the Veteran had elected to be represented by a private attorney.  Thus, the Board sent a letter to the Veteran and asked that he clarify his representation.  The Board noted that the Veteran had numerous choices in representation, including representing himself.  If he wished to represent himself, the Veteran had to sign an attached Pro Se Election Form.  In March 2012, the Board received a Pro Se Election Form that was signed by the Veteran, indicating that he wished to represent himself.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

The Veteran had active military service from September 1968 to September 1970, including service in the Republic of Vietnam from February 1969 to February 1970.  Because he had active service in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f).

In this case, the Veteran contends that he has hypertension which is either related to his in-service herbicide exposure, or in the alternative, is secondary to his service-connected diabetes mellitus, type II.  

In November 2010, the Board remanded this case.  The Board recognized that the Veteran had undergone a VA examination in December 2008.  However, while the VA examiner addressed the pertinent question of whether the Veteran's diabetes mellitus caused his hypertension, he did not address the other pertinent question of whether the Veteran's diabetes mellitus had aggravated his hypertension.  See Allen v. Brown, 7 Vet. App. 439 (1995).  In addition, the examiner did not address the question of whether there was a relationship between the Veteran's in-service exposure to Agent Orange and his diagnosed hypertension.  Although hypertension is not among the disorders that are presumed to be associated with exposure to herbicides, the Agent Orange presumption is not the sole method for showing causation and the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  Thus, the Board remanded this case and directed that the RO afford the Veteran a new VA examination in order to ascertain the etiology of his hypertension.  Following the examination, the aforementioned pertinent questions regarding nexus and aggravation were to be answered.     

After this case was remanded, the RO failed to afford the Veteran a new VA examination.  Rather, in November 2010, the RO obtained a VA medical opinion that addressed the pertinent questions regarding nexus and aggravation that were discussed in the Board remand.  In the February 2011 supplemental statement of the case (SSOC), the RO stated that no examination was conducted because the VA Medical Center (VAMC) determined that sufficient evidence of record was available to address the questions raised by the Board remand.  However, the Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, because the RO did not afford the Veteran a new VA examination, it is the Board's determination that the RO has not complied with the instructions from the November 2010 remand.       

The Board also notes that in April 2011, the Veteran submitted VA Form 21-22, Authorization and Consent to Release Information to the Department of Veterans Affairs.  In the form, the Veteran noted that he had received treatment in February 2011 at the VAMC in Dallas, Texas, for his hypertension.  In this regard, while the evidence of record includes Dallas VAMC outpatient treatment records from October 2003 to January 2009, there are no additional records from that VA facility dated subsequent to January 2009.  Inasmuch as the VA is on notice of the existence of additional records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the outpatient treatment records from the Dallas VAMC from January 2009 to the present.  All records received should be associated with the claims file.

2.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination to ascertain the etiology of his hypertension.  The examination must be conducted by a physician other than the physician who provided an opinion in November 2010 regarding the etiology of the Veteran's hypertension.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension is causally linked to his exposure to herbicides in Vietnam, to include Agent Orange.  (The Veteran's exposure to herbicides is presumed by law.)

(b) In the alternative, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed hypertension was caused or aggravated by the Veteran's service- connected diabetes mellitus, type II. If the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected hypertension (e.g., slight, moderate) before the onset of aggravation.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

A rationale should be provided for any opinion or conclusion expressed.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


